DETAILED ACTION
	This Office Action, based on application 15/697,521 filed 7 September 2017, is filed in response to applicant’s amendment and remarks filed 5 March 2021.  Claims 1-20 have been fully considered below.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 March 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The following claims are objected to due to informalities:  
Claims 1 and 11: “with each source solid state drive of the plurality comprising” should be “with each source solid state drive of the plurality of source solid state drives” for completeness.
Claims 3 and 13: Lack of antecedent basis of the term “the RAID shards of the RAID-1 stripe”.  While the claims provide antecedent basis for ‘a RAID shard of a RAID stripe’, the claims fail to provide antecedence that a RAID stripe comprises a plurality of RAID shards.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Exemplary Claim 1 was amended to recite “for each portion of a RAID shard of a RAID stripe being written to a plurality of source solid state drives in a RAID array … detecting that all portions of the RAID shard have been successfully written to the first type of persistent storage”.  The Office is unsure of what is being detected in this case; ‘the first type of persistent storage’ is not directed to a particular storage, since an instance of the persistent storage is located in each of the plurality of source solid state drives.  As such, ‘the first type of persistent storage’ lacks antecedent basis as the storage may be reflective of any of the storages of the plurality of source solid state drives.  Using Fig 4B as an example, Shard 480a (‘a RAID shard’) is stored on Memory Component 454,456,458 (each a ‘first type of persistent storage’) of Solid State Drives 452A, 452B,452C respectively (‘a plurality of source solid state drives’).  When is the detection condition satisfied?  Assuming Shard 480A consists of portions X, Y, and Z, if (1) portion X of Shard 480A of Memory 454 (but not portions Y and Z of Shard 480A of Memory 454) and (2) portions Y and Z of Shard 480A of Memory 456 (but not portion X of Shard 480A of Memory 456) have been written, is the limitation satisfied?  To fix the claim language, the limitations following the “for each portion of a RAID shard of a RAID stripe being written to a plurality of source solid state drives” 
Exemplary Claim 1 was also amended to recite “wherein each RAID shard is copied from a solid state drive distinct from a solid state drive where each other RAID shard of the RAID stripe is copied from”.  The claim lacks clear antecedent basis for multiple RAID shards and the claim does not appear to clearly convey applicant’s invention.  Without the amended limitation, the claim is solely directed to a single RAID shard wherein copies of the single RAID shard are placed on the plurality of solid state drives (resulting in multiple RAID shards).   The claim merely establishes that a single RAID shard is copied from a ‘type’ of storage to a second ‘type’ of storage (which, again, is indefinite as particular storages are not specified) with the limitation “copying all portions of the RAID shard from the first type of persistent storage of the plurality of source solid state drives to the second type of persistent storage of at least one target solid state drive among the plurality of source solid state drives”.  While the limitation is understood to represent copying, for example, Shard 480A from Memory Component 454 to Memory Component 455, the only claimed copying action is the movement of the one shard between different memory components.  As such, one is unable to ascertain whether or not ‘the RAID shard’ is copied from a solid state drive “distinct from a solid state drive where each other RAID shard of the RAID stripe is copied from” as the claims fail to establish ‘each other RAID shard of the RAID stripe’ and where the other RAID shards are copied from.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Claims 1, 2, 4, 5, 7, 11, 12, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WILKES et al (The HP AutoRAID Hierarchical Storage System) in view of SEO (US PGPub 2017/0262202) and FUKUTOMI et al (US Patent 7,984,325).

With respect to Claims 1 and 11, WILKES discloses a method/apparatus comprising: 
for each portion of a RAID shard of a RAID stripe being written to a plurality of source storage devices in a RAID array: 
writing the portion of the RAID shard to the plurality of source storage devices (Fig. 4, Mirrored PEG and Page 119, section 2.3.1 “A write call causes writes to two disks; it returns only when both copies have been updated”. Note that in Fig. 4, the portion of the RAID shard is the segment written to the disk); 
detecting that all portions of the RAID shard have been successfully written to the plurality of source storage devices (Page 119, section 2.3.1 “A write call causes writes to two disks; it returns only when both copies have been updated”); and 
in response to writing all portions of the RAID shard to the plurality of source storage devices, copying all portions of the RAID shard from the plurality of source storage devices to at least one target storage device, wherein each RAID shard is copied from a solid state drive distinct from a solid state drive where each other RAID shard of the RAID stripe is copied from (Page 111, section 1.2 “storage space is automatically reallocated to the RAID 5 storage class, and data are migrated down into it from the mirrored storage class” and page 117 Fig. 4. Referring to Fig. 4, note that each mirrored pair is a RAID stripe, and that each segment in the mirrored pair is a RAID shard. Additionally, note that each segment in a mirrored pair is on a different storage device).

However, SEO discloses wherein the plurality of source storage devices are a plurality of source solid state drives with each source solid state drive of the plurality comprising a first type of persistent storage and a second type of persistent storage (Fig 3, SSD 410, 420, etc.; Section [0054] – each of the SSDs includes at least one first-type memory and at least one second-type memory.  First type memory may be non-volatile RAM and second-type memory may be a different type of memory other than NVRAM, for example, NAND flash); wherein the at least one target storage device are the second type of persistent storage among the plurality of source solid state drives (Section [0024] - “second-type memory (e.g., NAND (e.g., NAND Flash memory) for secondary duplication (e.g., RAID 5/6 duplication)”).
WILKES and SEO are analogous art because they are from the same field of endeavor of RAID storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of WILKES and SEO before him or her, to modify the source and target RAID storage devices of WILKES to include SSDs with first and second types of storage as taught by SEO.  A motivation for doing so would have been to provide fast memory access with the added advantage of persistence of the memory to protect against data loss or corruption in case of power failure.  Therefore, it would have been obvious to combine WILKES and SEO to obtain the invention as specified in the instant claims.

However, FUKUTOMI discloses logging a quantity of data written for each write of each portion of the RAID shard (Col 7, Lines 45-63 – “When receiving a data requested to write, the command processing unit in the controller determines whether the data requested to write has a data size matched with the block size {analogous to ‘RAID shard’} of the SSD.  When the data requested to write {analogous to ‘a quantity of data written for each write of each portion of the RAID shard’} does not have the data size matched with the block size of the SSD … the padding unit stores … the data requested to write); and summing the quantity of data after each write to compare a current quantity of data written with a RAID shard size defined to implement the RAID stripe (Col 7, Lines 45-63 – “The processes from Steps S3 to S5 are repeated until the data requested to write has the data size matched with the block size of the SSD”).
WILKES, SEO, and FUKUTOMI are analogous art because they are from the same field of endeavor of RAID storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of WILKES and FUKUTOMI before him or her, to modify the RAID system of the combination of WILKES and SEO to include a status indication as taught by FUKUTOMI.  A motivation for doing so would have been to detect whether or not stored data is corrupt and take recovery steps prior to further processing of the data (Col 8, Lines 39-62).  Therefore, it would have been obvious to combine WILKES, SEO, and FUKUTOMI to obtain the invention as specified in the instant claims.

	With respect to Claims 2 and 12, the combination of WILKES, SEO, and FUKUTOMI disclose the method/apparatus of each respective parent claim.  
(Fig. 4, Mirrored PEG and Page 119, section 2.3.1 “A write call causes writes to two disks; it returns only when both copies have been updated”).

With respect to Claims 4 and 14, the combination of WILKES, SEO, and FUKUTOMI disclose the method/apparatus of each respective parent claim.
SEO further discloses wherein the first type of persistent storage is non-volatile random access memory, and writing to the plurality of solid state drives comprises using a write protocol corresponding to the non-volatile random access memory (Section [0024] - "a plurality of solid state drives or solid state disks (SSDs), each of which includes first-type memory (e.g., non-volatile random-access memory (NVRAM)) for primary duplication (e.g., RAID 1 duplication)”). 

	With respect to Claims 5 and 15, the combination of WILKES, SEO, and FUKUTOMI disclose the method/apparatus of each respective parent claim.   
SEO further discloses wherein the second type of persistent storage is flash memory, and writing to the at least one target solid state drives comprises using a write protocol corresponding to the flash memory (Section [0024] - “second-type memory (e.g., NAND (e.g., NAND Flash memory) for secondary duplication (e.g., RAID 5/6 duplication)”).

	With respect to Claims 7 and 17, the combination of WILKES, SEO, and FUKUTOMI disclose the method/apparatus of each respective parent claim.  
WILKES further discloses wherein a quantity of source storage devices differs from a quantity of target storage devices (“If a disk fails, mirrored data are demoted to RAID 5 to provide the space to reconstruct the desired redundancy. Once this process is complete, a second disk failure can be tolerated-and so on, until the physical capacity is entirely filled with data in the RAID 5 storage class” Note that when disks fail, the number of source disks (with mirrored data) will be different than the number of target disks (with a RAID 5 configuration)).

	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WILKES in view of SEO, FUKUTOMI, and CHEN (US PGPub 2009/0172277).

	With respect to Claims 3 and 13, the combination of WILKES, SEO, and FUKUTOMI disclose the method/apparatus of each respective parent claim.  WILKES further discloses generating from the RAID shards of the RAID-1 stripe, parity data for a RAID-5 stripe; wherein writing to the at least one target solid state drive comprises generating the RAID-5 stripe on the at least one target solid state drive (Page 116, Table I, Stripe and Page 120, 2nd paragraph “For batched writes, the parity is written only after all the data RBs in a stripe have been written, or at the end of a batch”).
	WILKES, SEO, and FUKUTOMI may not appear to explicitly disclose wherein a RAID-5 stripe is a RAID-6 stripe.
	However, CHEN disclose wherein a RAID-5 stripe is a RAID-6 stripe (“That is, the RAID level migration method and system migrate the source disk device of RAID-1 to a RAID of RAID-5, RAID-6, or RAID-10”).
WILKES, SEO, FUKUTOMI, and CHEN are analogous art because they are from the same field of endeavor of RAID storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of WILKES and CHEN before him or her, to modify the RAID level of the combination of WILKES, SEO, and FUKUTOMI to include RAID-6 as taught by CHEN.  A motivation for doing so would have been to select a RAID level that includes an .

	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WILKES in view of SEO, FUKUTOMI, and BREWER et al (US PGPub 2016/0087940).

	With respect to Claims 6 and 16, the combination of WILKES, SEO, and FUKUTOMI disclose the method/apparatus of each respective parent claim.  
	WILKES, SEO, and FUKUTOMI may not appear to explicitly disclose selecting the plurality of source solid state drives such that each copy of a given RAID shard is stored in a set of source solid state drives that does not completely overlap with another set of source solid state drives storing another RAID shard of the RAID stripe.
	However, BREWER discloses selecting the plurality of source solid state drives such that each copy of a given RAID shard is stored in a set of source solid state drives that does not completely overlap with another set of source solid state drives storing another RAID shard of the RAID stripe ([0043] "The host writes the first copy of A-C as stripe A.sub.1 to disk array 1, stripe B.sub.1 to disk array 2, and stripe C.sub.1 to disk array 3.  Next, the host writes the second copy of A-C as stripe C.sub.2 to disk array 1, stripe A.sub.2 to disk array 2, and stripe B.sub.2 to disk array 3.  The host staggers the second copy with respect to the first copy so that two copies of any given stripe (e.g., A, B, or C) do not reside on the same disk array.  Thus, the host staggers the second copy of stripe A:A.sub.1 is stored on disk array 1, while A.sub.2 is stored on disk array 2.  This staggering writing of the stripes completes the first stripe set, i.e., stripes A-C” Note that overlapping is avoided by staggering the RAID stripes, similar to the staggering in [00142] of the current disclosure).  
(Section [0042]).  Therefore, it would have been obvious to combine WILKES, SEO, FUKUTOMI, and BREWER to obtain the invention as specified in the instant claims.

	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WILKES in view of SEO, FUKUTOMI, and HUNG et al (US PGPub 2011/0157951).

	With respect to Claims 8 and 18, the combination of WILKES, SEO, and FUKUTOMI disclose the method/apparatus of each respective parent claim. 
FUKUTOMI further discloses wherein detecting that all portions of the RAID shard have been successfully written to the plurality of source solid state drives of the first type of persistent storage further comprises: determining that a data size for the portions of the RAID shard that been successfully written to the plurality of source solid state drives is equal to a RAID shard size for the RAID stripe (Col 7, 64-65 "When determining that the data requested to write has the data size matched with the block size of the SSD (YES at Step S2)”); wherein a status indication corresponding to the RAID shard is written (Col 8, 3-5 “sends a response message indicating successful write to the RAID controller 30 (host device 10) (Step S8)").	
WILKES, SEO, and FUKUTOMI may not appear to explicitly disclose wherein a status indication corresponding to the RAID shard is written to a nonvolatile register.
(“the scan ID memory 96 and the access ID memory 97 can be implemented using other nonvolatile memory cells on the die.  For example, nonvolatile memory registers can be coupled to the controller 89 and used specifically for these purposes”).
WILKES, SEO, FUKUTOMI, and HUNG are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of WILKES and HUNG before him or her, to modify the RAID system of the combination of WILKES, SEO, and FUKUTOMI to include non-volatile memory registers as taught by HUNG.  A motivation for doing so would have been to provide persistency to status indicators.  Therefore, it would have been obvious to combine WILKES, SEO, FUKUTOMI, and HUNG to obtain the invention as specified in the instant claims.

	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WILKES in view of  SEO, FUKUTOMI, HUNG, and MOORE et al (US PGPub 2015/0242139).

	With respect to Claim 10, the combination of WILKES, SEO, FUKUTOMI, and HUNG disclose the method/apparatus of each respective parent claim.
	WILKES, SEO, FUKUTOMI, and HUNG may not appear to explicitly disclose wherein the status indication comprises an identifier for the RAID shard.
	However, MOORE discloses wherein the status indication comprises an identifier for the RAID shard (Section [0038] - "As each of the blocks are written to the RAID array, the block metadata data structure 330 is updated to associate the starting or base logical address and/or the row and column of the starting segment with the corresponding block identifier").
(Section [0038] - "As each of the blocks are written to the RAID array, the block metadata data structure 330 is updated to associate the starting or base logical address and/or the row and column of the starting segment with the corresponding block identifier").  Therefore, it would have been obvious to combine WILKES, SEO, FUKUTOMI, HUNG, and MOORE to obtain the invention as specified in the instant claims.

	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WILKES in view of  SEO, FUKUTOMI, and MOORE.

	With respect to Claim 9, the combination of WILKES, SEO, and FUKUTOMI disclose the method/apparatus of each respective parent claim.  
FUKUTOMI further discloses wherein detecting that all portions of the RAID shard have been successfully written to the plurality of source solid state drives of the first type of persistent storage further comprises: determining that a data size for the portions of the RAID shard that have been successfully written to the plurality of source solid state drives is equal to a RAID shard size for the RAID stripe (Col 7, 64 - Col 8, 4 "When determining that the data requested to write has the data size matched with the block size of the SSD (YES at Step S2), the command processing unit 23 … sends a response message indicating successful write to the RAID controller 30 (host device 10) (Step S8)."), wherein a (Col 8, 3-5 “sends a response message indicating successful write to the RAID controller 30 (host device 10) (Step S8)").
WILKES, SEO, and FUKUTOMI may not appear to explicitly disclose wherein a status indication corresponding to the RAID shard is written to a metadata header for a different RAID stripe.
	However, MOORE discloses wherein a status indication corresponding to the RAID shard is written to a metadata header for a different RAID stripe (Section [0038] - "As each of the blocks are written to the RAID array, the block metadata data structure 330 is updated to associate the starting or base logical address and/or the row and column of the starting segment with the corresponding block identifier”).
WILKES, SEO, FUKUTOMI, and MOORE are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of WILKES and MOORE before him or her, to modify the RAID system of the combination of WILKES, SEO, and FUKUTOMI to include status indicators as taught by MOORE.  A motivation for doing so would have been to provide associations with starting addresses of segments (Section [0038] - "As each of the blocks are written to the RAID array, the block metadata data structure 330 is updated to associate the starting or base logical address and/or the row and column of the starting segment with the corresponding block identifier").  Therefore, it would have been obvious to combine WILKES, SEO, FUKUTOMI, and MOORE to obtain the invention as specified in the instant claims.

Response to Arguments
	Applicant’s remarks, submitted 5 March 2021 in response to the Office Action mailed 11 December 2020, have been fully considered below.
Claim Rejections under 35 U.S.C. § 103


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.T.L/Examiner, Art Unit 2137